Name: Commission Regulation (EU) 2018/401 of 14 March 2018 amending Regulation (EU) No 139/2014 as regards the classification of runways
 Type: Regulation
 Subject Matter: air and space transport;  technology and technical regulations
 Date Published: nan

 15.3.2018 EN Official Journal of the European Union L 72/17 COMMISSION REGULATION (EU) 2018/401 of 14 March 2018 amending Regulation (EU) No 139/2014 as regards the classification of runways THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 8a(5) thereof, Whereas: (1) Annex I to Commission Regulation (EU) No 139/2014 (2) lays down the definition of the term instrument runway for the purposes of that Regulation. The provisions of that Regulation should reflect the state of the art and the best practices in the field of aerodromes and take into account the applicable international standards. (2) The International Civil Aviation Organization (ICAO), in its State letter AN 41.2.24 13/20, adopted Amendment 11-B to Annex 14, Volume 1 to the Chicago Convention, which has been applicable in ICAO Contracting States as of 13 November 2014. The changes set out therein simplify the existing runway approach classification and more accurately describe the various types of approach and landing operations. (3) Those changes to Annex 14 of the Chicago Convention should be reflected in Regulation (EU) No 139/2014, in particular in its provisions concerning performance-based navigation (PBN) approach operations with vertical guidance and runway requirements in relation to the approach operations. In addition, the implementation of PBN approach operations with vertical guidance by a significant number of aerodromes, without the need to upgrade their runway infrastructure, should be facilitated. (4) Regulation (EU) No 139/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are based on Opinion No 03/2016 issued by the European Aviation Safety Agency in accordance with point (b) of Article 17(2) and Article 19(1) of Regulation (EC) No 216/2008. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 139/2014 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 139/2014 of 12 February 2014 laying down requirements and administrative procedures related to aerodromes pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 44, 14.2.2014, p. 1). ANNEX Annex I to Regulation (EU) No 139/2014 is amended as follows: (1) point (22) is replaced by the following: (22) instrument runway  means one of the following types of runways intended for the operation of aircraft using instrument approach procedures: 1. non-precision approach runway : a runway served by visual aids and at least one non-visual aid, intended for landing operations following a type A instrument approach operation; 2. precision approach runway, category I : a runway served by visual aids and at least one non-visual aid, intended for landing operations following a type B CAT I instrument approach operation; 3. precision approach runway, category II : a runway served by visual aids and at least one non-visual aid, intended for landing operations following a type B CAT II instrument approach operation; 4. precision approach runway, category III : a runway served by visual aids and at least one non-visual aid, intended for landing operations following a type B CAT IIIA, IIIB or IIIC instrument approach operation to and along the surface of the runway;; (2) the following points (47a) and (47b) are inserted: (47a) type A instrument approach operation  means an instrument approach operation with a minimum descent height or decision height at or above 75 m (250 ft); (47b) type B instrument approach operation  means an instrument approach operation with a decision height below 75 m (250 ft). Type B instrument approach operations are categorised as follows: 1. Category I (CAT I): a decision height not lower than 60 m (200 ft) and with either a visibility not less than 800 m or a runway visual range not less than 550 m; 2. Category II (CAT II): a decision height lower than 60 m (200 ft), but not lower than 30 m (100 ft) and a runway visual range not less than 300 m; 3. Category IIIA (CAT IIIA): a decision height lower than 30 m (100 ft) or no decision height and a runway visual range not less than 175 m; 4. Category IIIB (CAT IIIB): a decision height lower than 15 m (50 ft) or no decision height and a runway visual range less than 175 m, but not less than 50 m; 5. Category IIIC (CAT IIIC): no decision height and no runway visual range limitation;.